Citation Nr: 1550499	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  14-40 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for metastatic endocrine large cell cancer.  

2.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney at Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to April 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A request for a Board hearing was definitively withdrawn in October 2015.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board notes that the Veteran's representative has made arguments in November 2015 concerning the RO's denials of VA compensation for diabetes mellitus, bilateral upper and lower extremity peripheral neuropathy, heart disease, ptotic kidney, and left shoulder and arm disabilities, and has waived any further consideration of evidence and argument by the RO at that time.  However, the RO has not certified these issues to the Board to date (as it did for the claims for service connection for endocrine cancer and TDIU in October 2015), and it may be that it is in the process of taking action on these claims, unbeknownst to the Board.  Accordingly, the Board finds that it does not have jurisdiction to review these issues at this time.  Instead, these issues are referred to the RO for any and all appropriate action which is necessary before any Board review of these issues is accomplished.  

The Board notes that the issue of entitlement to TDIU, which is on appeal now, has been expressly predicated by the Veteran (in September 2011) on his claims for VA compensation for spine, left shoulder, and left arm disabilities.  Accordingly, the issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ, as it is inextricably intertwined with those other claims.



FINDING OF FACT

The Veteran's metastatic endocrine large cell was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.  


CONCLUSION OF LAW

The criteria for service connection for metastatic endocrine large cell cancer are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in July 2010 and/or September 2012 letters.

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; and afforded the Veteran the opportunity to give testimony before the Board.  A VA medical examination or opinion is not necessary as the evidence does not establish that the Veteran suffered a relevant event, injury, or disease in service.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Malignancy is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

If a Veteran served in the Republic of Vietnam during the Vietnam Era, he or she is presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii) (2015).  VA currently recognizes respiratory cancer (but not endocrine cancer) as presumptively associated with exposure to herbicides.  See 38 C.F.R. § 3.309(e) (2015).  For this presumption of service connection to apply, the Veteran must have either set foot in the Republic of Vietnam during the Vietnam Era, served in its inland waterways, or show actual exposure to Agent Orange in service.  Haas v Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir 2008); 38 C.F.R. §§ 3.307, 3.309.  

If the disease for which service connection is sought (such as endocrine large cell cancer) is not on the list of diseases presumptively service-connected given adequate proof of the presumption-triggering mechanism, such as Agent Orange exposure, medical evidence of actual causation of the disease due to the triggering mechanism can prove the claim.  38 C.F.R. § 3.303(d); Combee v. Principi, 4 Vet. App. 78 (1993).  

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2015).  

The Veteran's appeal is for service connection for endocrine cancer as due to in-service Agent Orange exposure.  

The evidence shows that in December 2009, the Veteran reported noticing a knot on his neck about 3 weeks beforehand, and that lymph glands on the right and left side had been swollen for 2 years.  Later that month, after pathological specimens were studied, the final diagnosis was metastatic large cell neuroendocrine carcinoma.  

The Veteran's endocrine cancer (and a lung cancer which medical evidence indicates may have caused it), were not manifest in service or to a degree of 10 percent within 1 year of the Veteran's separation, according to a preponderance of the evidence.  It is not claimed that they were, no evidence shows that they were, and the symptoms which led to the diagnosis of the endocrine cancer and a possible preceding lung cancer causing it were first presented to VA health care providers in December 2009, with a notation that they had been of recent onset.  Accordingly, it is clear that service connection for endocrine cancer on a traditional direct or 1 year presumptive service connection basis is not warranted.  A Combee type of direct service connection grant, pursuant to 38 C.F.R. § 3.303(d), as secondary to Agent Orange exposure will be considered immediately below in connection with the Agent Orange exposure discussion.  

The Veteran attempts to tie his endocrine cancer to in-service Agent Orange exposure.  Concerning the matter of whether the Veteran set foot on land in Vietnam or served in its inland waterways, service personnel records show that he was awarded the Vietnam Service Medal.  However, this does not indicate that he set foot in Vietnam or served in its inland waterways.  In July 2010, the Veteran submitted three photographs on which he wrote "Vietnam 1966".  However, the photographs are not credible evidence that he set foot in Vietnam during the Vietnam Era or that he served in its inland waterways.  One nondescript photograph shows what appear to be small buildings on a dirt road, and the other two nondescript photographs appear to be from at least fairly large bodies of water, showing land in the distance.  It would appear that the photographs may have all been recently labelled to help bolster the claim, as they were all labelled with the same ink and handwriting style.  

There is no description provided anywhere of how the Veteran got onto land in Vietnam, if he did, and he has not claimed that he did.  Moreover, the Veteran indicated in May 2012 that he served in the Gulf of Tonkin, aboard the U.S.S. ENTERPRISE, after arriving to Subic Bay in January 1966 and waiting there for about 2 weeks for the U.S.S. ENTERPRISE to arrive.  He then stated that after boarding the U.S.S. ENTERPRISE on its arrival to Subic Bay, it went to Yankee Station in the Gulf of Tonkin, "off the shores of Vietnam", and began conducting war operations against the North Vietnamese targets with the aircraft on board.  

Once again, no actual setting foot in Vietnam or serving in its inland waterways is shown or described by the Veteran, and in July 2010, VA received information that the service department was unable to indicate that the Veteran served in the Republic of Vietnam.  The Veteran indicated in May 2012 that he was back to Subic Bay on February 2, 1966, meaning that his time in the vicinity of Vietnam was brief - no more than about 2 weeks at most.  At first, in May 2010, he indicated that he served in Vietnam from December 1, 1965 to April 8, 1966.  However, his DD Form 214, which we accept as more probative, as it is a government document based on government records contemporaneously collected, shows only 3 months total of foreign and/or sea service, and his other, more specific statements about when he was where during overseas service are considered more reliable.  

A copy of the Veteran's family bible has been submitted.  Handwriting in it states that the Veteran arrived in Subic Bay on December 28, 1965.  Under a pre-typed "BATTLES ENGAGED IN" heading, Vietnam was written.  This is not probative evidence that the Veteran set foot in Vietnam or served in its inland waterways.  Instead, it appears to be a generalization and/or oversimplification to signify that he briefly served his country in its efforts against the North Vietnamese during the Vietnam Era, by assisting in the conduction of war operations against North Vietnamese targets from the Gulf of Tonkin.  The Gulf of Tonkin is not considered to be an inland waterway.  The Board notes that the VA's Adjudication Procedures Manual Rewrite (M21-1MR) explains that inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated. "Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Rahn Bay, along the RVN coast does not constitute inland waterway service or qualify as docking and is not sufficient to establish presumptive exposure to herbicides, unless the Veteran served as a coxswain aboard ship and reports going ashore during anchorage." VA Adjudication Procedures Manual Rewrite (M21-1MR), Part IV, Subpart ii, 1.H.28.h; see also VAOPGCPREC 27-97.  The Board notes that the Enterprise is not listed as a vessel associated with exposure to herbicide agents, including by traveling in inland waterways, or "brown water." See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm (updated November 9, 2015) and http://www.publichealth.va.gov/exposures/agentorange/index.asp; M21-1MR, Part IV, Subpart ii, 1.H.28.h. 

In light of the evidence, the Board concludes that the Veteran did not set foot in the Republic of Vietnam or serve in its inland waterways during the Vietnam Era, to permit the presumption of Agent Orange exposure for doing either of those activities.  In reaching this conclusion, the Board has noted that in a recent decision, the Court held that, with respect to Da Nang Harbor, the manner in which VA has defined inland waterways is both inconsistent with the identified purpose of the statute (i.e., providing compensation to Veterans based on the likelihood of exposure to herbicides) and irrational. See Gray v. McDonald, No. 13-3339, 2015 WL 1843053 (Vet. App. Apr. 23, 2015).  In so holding, the Court noted that it could not "discern any rhyme or reason in VA's determination that Quy Nhon Bay and Ganh Rai Bay are brown water[,] but Vung Tau Harbor-which appears to be inside Ganh Rai Bay-Da Nang Harbor, and Cam Ranh Bay are blue water." Id. , slip op. at 14 (emphasis in original).  As such, it returned the matter to VA to "exercise its fair and considered judgment to define inland waterways in a manner consistent with the regulation's emphasis on the probability of exposure." Id. , slip op. at 17. Notably, the Court found that although "VA's definition of inland waterways [is] irrational and not entitled to deference, VA retains its discretionary authority to define the scope of the presumption. The Court declines to usurp the Agency's authority and impose its own line." Id.  Because there is no evidence that the USS Enterprise was ever deployed to the inland waterways, bays and harbors of Vietnam, whether service in any of those areas constitutes in-country service is not relevant to the current appeal. See Gray,slip op. at 7 "if the Court were to find that Da Nang Harbor is an inland waterway, Mr. Gray would prevail on his claims for disability compensation."  In this case, nothing in the record suggests that the Veteran's vessel was stationed in Da Nang Harbor.  Instead, the vessel was in the Gulf of Tonkin, which is clearly not an inland waterway, as it has not been classified by VA (specifically, the Director of VA's Compensation Service (CS)) as such.   See VA Adjudication and Procedure Manual M21-1MR, Part IV, subpt. ii, ch. 2, section d (citing VA's "Vietnam Era Ship Agent Orange Exposure Development Site").

As for the Veteran's assertions of Agent Orange exposure at Subic Bay in the Philippines, he reported in May 2012 that he had been seen for a back problem on return to Subic Bay on February 2, 1966, and that he was released by the doctor, back to duty on February 9, 1966.  He indicated that he was immediately assigned to a working party and sent to the Subic Bay pier to unload a merchant marine ship that was loaded with chemical barrels that had stripes painted on them.  During the unloading operation, a fork lift operator punctured one of the barrels and the chemical was splashed all over him.  He was told that it was only a farm chemical and he cleaned it up with a mop.  

The Veteran further reported that ten days later, on February 19, 1966, he awoke in the hospital at Subic Bay, with a 10 day loss of memory.  There was innuendo to the effect that Agent Orange had been in the barrel and had caused his memory loss.  However, a service request for psychiatric consultation from February 19, 1966 shows that on that date, the Veteran had been brought to the receiving ward in a somnolent state, after reportedly having been thrown down from his bunk a height of 54 inches.  He stated at the time that he did not remember anything from then onward.  He was admitted to a ward for observation of a possible concussion.  This evidence is more probative, suggesting that any loss of memory was only from after he may have fallen out of bed on February 19, 1966.  His story of the claimed earlier Agent Orange exposure at Subic Bay and his innuendo that it was responsible for his presentation for treatment in February 1966 is completely rebutted by the information contained in the evaluation report from that date and from the February 28, 1966 service psychiatric consultation report itself.  Neither report mentions anything about the Veteran working with chemical barrels or being the victim of a chemical spill.  

Instead, the treatment reports show that what was of concern to the Veteran at the time was that he had received a letter from his wife indicating that he better get home right away or she was going to leave him, and his consequent development of symptoms including being morose, listless, hyperirritable, depressed, disturbed, anxious, tense, and miserable, and having difficulty going to sleep.  There is no indication that the Veteran had been, as he asserted in May 2012, strapped and tied down to a hospital bed with no knowledge of how he got there, how long he had been there, or why he was there.  Abundant information which is contrary to what he now reports is contained in those service reports and the February 19, 1966 report indicates that his physical examination was essentially normal and that his neurological work-up revealed no sensory or motor deficits.  He was diagnosed on February 28, 1966, in relationship to all of this, with an emotionally immature personality.  

Furthermore, a January 2011 Defense Personnel Records response to a request for information indicates that the Department of Defense had indicated that Agent Orange and other tactical herbicides were not used, tested, disposed of, or stored in Subic Bay during 1966.  Anecdotal and/or other indirect evidence (to include reports from foreign governments) that there may have been Agent Orange at Subic Bay during the Vietnam Era, including possibly while the Veteran was there, does not support the Veteran's claim of his exposure to it as claimed.  His assertion of Agent Orange exposure at Subic Bay is undermined by the information he has provided in and after service.  The Board finds minimal probative value in the information the Veteran's attorney submitted indicating that New Zealand sent Agent Orange chemicals to Subic Bay in the 1960s as it does not provide specific details that would corroborate the Veteran's claim.  In short, the assertions of Agent Orange exposure in service are not credible and are rebutted by a preponderance of the evidence.  There is no probative evidence indicating that he was exposed to Agent Orange in service, at Subic Bay or elsewhere.  To the extent that the Veteran's attorney has cited other Board decisions that found that herbicides were present at Subic Bay, the Board notes that he Board is not bound by such decisions.  

As a consequence, the Board finds that the recent medical opinions tying the Veteran's current endocrine cancer to in-service Agent Orange exposure are undermined by the absence of any credible evidence of in-service Agent Orange exposure.  A February 2010 letter from VA health care providers and a report from Dr. Shoag in January 2015, stating that the Veteran was exposed to Agent Orange and that it is very clear that the Veteran was exposed to Agent Orange contain no probative evidence indicating that the Veteran was exposed to Agent Orange in service, and so they are not probative evidence of in-service Agent Orange exposure.  

Even if the Veteran's endocrine cancer was caused by a lung cancer, as some of the evidence suggests, there is no credible evidence which ties such cancer to service, presumptively or through 38 C.F.R. § 3.303(d).  

In light of the above, service connection is not warranted for endocrine cancer.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for metastatic endocrine large cell cancer is denied.


REMAND

A September 2011 letter from the Veteran predicates his claim for TDIU at least in part on claims for VA compensation for spinal, left shoulder, and left arm disabilities which are currently before the RO.  This means that his claim for TDIU is inextricably intertwined with these other claims.  Accordingly, it would be premature and possibly prejudicial for the Board to render a decision on the Veteran's TDIU claim at this time.  In light of the above, the TDIU claim is remanded to the RO for further consideration in conjunction with those claims which are currently before the RO.

Accordingly, the case is REMANDED for the following action:

When the RO is finished developing and adjudicating the Veteran's claims for VA compensation for spinal, left shoulder, and left arm disabilities, it should again consider his claim for TDIU, as he predicated it on those disabilities in September 2011.  If the TDIU benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


